I am unable to agree with the construction placed on Section 1002 (d) of the Vehicle Code by the majority. It would seem that both the conclusion and the reasoning are unsound. The effect of the decision is to hold that one may not be convicted for a violation of speed limits in a rural section unless the rate of speed is timed for a distance of not less than one-quarter mile by *Page 259 
a peace officer using a motor vehicle equipped with a speedometer tested for accuracy. The decision is placed upon the ground that we are bound by the plain words of the statute, yet in the face of this reasoning the word "may" is held to mean "shall." It will be noted that a speedometer may be used only by a peace officer and that it must have been tested for accuracy. Ultimately accuracy must be determined by a timing over a measured distance. Not alone this, but the speedometer must be operated by a peace officer. The opinion holds that the most accurate timing for a reasonable measured distance by competent proofs would not be sufficient for a conviction.
No sufficient reason has been given for substituting the meaning of "shall" for "may." It would seem, on the other hand, that the word "may" was used advisedly; that the legislature did not intend to interfere with any competent proof of the speed in rural districts, but that speedometers might only be used under the specified conditions. The purpose of the legislation would seem to indicate that the legislature regarded measurement by two persons over a measured distance as more accurate and reliable than a speedometer, and yet the construction given this act would eliminate such proof.
Judge RHODES joins in this dissent.